DETAILED ACTION
	This office action is in response to the application and claims filed on April 17, 2020.  Claims 1-2 are pending, with claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 17, 2020, have been considered and made of record (note attached copy of forms PTO-1449).  Note that Foreign references #1 and #2 (to Kaneko JP ‘374 and to Heo KR ‘841) have been attached to the PTO-892 form as Foreign Patent Documents O and P.  These documents were not formally provided with the IDS dated April 17, 2020 and have been lined-through accordingly.  

Drawings
The original drawings (three (3) pages) were received on April 17, 2020.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-2 are allowed.  Claim 1 is the sole pending independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Jungwirth ‘756; see also PTO-892 form references D, E, and N) does not expressly teach or reasonably suggest, in combination, the overall features of independent claim 1 as a whole and as arranged.  In particular, and in the context of the “Star Tracker” of independent claim 1 and the specification/drawings, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Each feature of the “imaging optics”, “steering mechanism” (in particular to include the two SVPCs) and the “housing” to allow for independent rotation, in combination, is not reasonably suggested (with clear motivation to combine) by the closest prior art of the current record.  Claim 2 is found allowable as being dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-E and N-P:

-References A and B are from similar patent(s)/application(s) to listed Inventor Lentz with photonic crystal steering applications.
-Reference C to Jungwirth ‘756 is pertinent to a star tracker with a Risley prism system, but not with each feature of the “steering mechanism” of claim 1 (two independently controlled SVPCs in the housing (Applicant’s Figs. 8-9, for example).  Jungwirth ‘756 is considered as the closest prior art of the current record.  
-Reference D to Winsor ‘811 is pertinent to a device for steering RF beams with arrayed photonic crystal structural elements.
-Reference E to Mouli ‘189 is pertinent to an image sensor using photonic crystal elements in a MEMS formation.
-Reference N to Blasche WO ‘510 is pertinent to a star tracker using an integrated chip that includes waveguide configuration(s).
-References O and P are cited as foreign patent documents that were not formally submitted with the IDS dated April 17, 2020 and are attached hereto to note the Examiner’s consideration thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             April 27, 2022